Citation Nr: 0118762	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  98-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
of the left ear. 

2.  Entitlement to a compensable evaluation for otitis media 
of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from April 1948 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In pertinent 
part, the RO denied increased (compensable) ratings for 
hearing loss and otitis media of the left ear.  The veteran 
failed to appear for a scheduled Travel Board hearing in 
September 1999.  The Board remanded this case in August 2000 
for consideration of new regulations promulgated during the 
appeal period.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss disability is 
manifested by a puretone threshold average of 48.75 decibels 
with speech recognition of 84 percent.  His non-service 
connected right ear hearing loss is not more than moderate.

2.  The veteran's otitis media of the left ear is 
asymptomatic.


CONCLUSIONS OF LAW


1.  The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86. 4.87, 
Diagnostic Code 6100 (1997-2000); VA O.G.C. Prec. 32-97 
(August 29, 1997); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

2.  The criteria for an increased (compensable) rating for 
otitis media of the left ear have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.87 Diagnostic 
Codes 6200, 6206 (1997); 38 C.F.R. Part 4, §§ 4.87 Diagnostic 
Code 6200 (2000); 64 Fed. Reg. 25202-25210 (May 11, 1999); 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (codified at 
38 U.S.C.A. §§ 5103A and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the veteran and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claims.  He testified in support of his 
claim in July 1998 and has identified his VA clinical records 
as the only pertinent medical evidence in support of his 
claim.  The RO has obtained his VA clinical records and 
provided him VA examinations.  The Board's August 2000 remand 
order advised him that new regulations pertaining to 
evaluating diseases of the ear and other sense organs could 
potentially have an impact on his increased rating claims.  
The Board finds that no reasonable possibility exists that 
any further assistance would aid in substantiating his 
claims.  Therefore, the Board finds that no prejudice accrues 
to the veteran in proceeding to the merits of this case at 
this time.   See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claims on appeal.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the claims on appeal originate from a VA 
Form 21-4138 filing received in January 1997.  Effective on 
June 10, 1999, the regulations pertaining to evaluations for 
diseases of the ear and other sense organs changed.  See 64 
Fed. Reg. 25202-25210 (May 11, 1999).  Prior to the effective 
date of the new regulations, the veteran's claims for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 1991); VA O.G.C. Prec. 
3-2000 (April 10, 2000).  However, from and after the 
effective date of amendment, the Board must consider both the 
old and the new criteria and apply the version most favorable 
to the veteran.  Id.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new regulations were considered and 
applied by the RO, and the Board will do likewise.

A.  Left ear hearing loss

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1999-2000).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre- designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1997) and 4.85 (2000).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

In a rating decision dated in March 1983, the RO granted 
service connection for left ear hearing loss and assigned an 
initial noncompensable disability evaluation.  This rating 
has remained continuously in effect to the current claim.  
His right ear hearing loss is a non-service connected 
disability.  In the absence of total deafness in both ears, 
his non-service connected right ear hearing loss disability 
must be considered as normal hearing under the old or new 
criteria.  VA O.G.C. Prec. 32-97 (August 29, 1997); 38 C.F.R. 
§§ 4.87 (1997) and 4.85 (2000).  See Boyer v. West, 12 Vet. 
App. 142 (1999).

In connection with the current claim, the veteran has 
contended that he is entitled to a compensable rating for 
left ear hearing loss.  His VA clinical records reveal that 
he has been prescribed a hearing aid for his left ear.  A May 
1997 audiometric examination showed left ear puretone 
thresholds of 30, 35, 45 and 50 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively.  He had speech discrimination 
of 88 percent.  He was given diagnoses of mild sloping to 
severe left ear sensorineural hearing loss (SNHL) with normal 
discrimination and mild to moderate high frequency right ear 
SNHL with normal discrimination.  A May 1998 audiometric 
examination showed left ear puretone thresholds of 35, 45, 55 
and 60 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had speech recognition of 84 percent.

On VA audiology examination, dated in October 1998, the 
veteran complained of bilateral hearing difficulty which was 
worse on the left.  His greatest hearing difficulty occurred 
in group situations.  His audiometric evaluation showed right 
ear puretone thresholds of 20, 30, 50 and 50 decibels as well 
as left puretone thresholds of 25, 40, 45 and 55 at 1000, 
2000, 3000 and 4000 hertz, respectively.  His speech 
recognition was 94 percent for the right ear and 96 percent 
for the left ear.  He was given diagnoses of mild to moderate 
high frequency SNHL for the right ear and mild to profound 
mixed hearing loss for the left ear.

Based upon the above, the Board finds that the evidence of 
record preponderates against a compensable rating for left 
ear hearing loss at any time during the appeal period.  In 
adjudicating this case, it is noted that the May 1998 
audiometric findings reflect the greatest loss of hearing 
acuity.  This examination showed an average left ear puretone 
threshold average of 48.75 decibels with speech recognition 
of 84 percent.  He was capable of right ear hearing.

Prior to the effective date of the regulatory changes on June 
10, 1999, the Board may only use the criteria in effect at 
that time.  His left ear puretone threshold average of 48.75 
decibels with speech recognition of 84 percent corresponds to 
a numeric designation of "II" under the old criteria.  See 
38 C.F.R. § 4.87, Table VI (1997).  Due to the presence of 
right ear hearing, his non-service connected right ear 
disability must be given a numeric designation of "I" for 
normal hearing.  These combined numeric designations result 
in a rating of 0 percent for left ear hearing under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1997).

Effective on June 10, 1999, the Board may consider the 
criteria after the regulatory change.  His left ear puretone 
threshold average of 48.75 decibels with speech recognition 
of 84 percent still corresponds with a numeric designation of 
"II" under the new criteria.  See 38 C.F.R. § 4.87, Table 
VI (2000).  Similarly, his right ear disability must be given 
a numeric designation of "I" for normal hearing.  These 
combined numeric designations still result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2000).

As noted by the Board in the remand order dated in January 
2000, new provisions were added to the schedular criteria 
allowing special consideration to cases of exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2000).  
One of the provisions provides that an individual who 
manifests puretone thresholds of 55 decibels or more in each 
of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) will be given a numeric designation from either Table 
VI or VIa, whichever results in the higher numerical.  
38 C.F.R. § 4.86(a) (2000).  The other provision provides 
that, when the puretone threshold is 30 decibels or less at 
1000 hertz, and 70 decibels or more at 2000 hertz, the higher 
Roman numeral designation under Table VI or Table Via will be 
established, and the numeral will be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2000).

In this case, the evidence shows that the veteran manifests 
left ear puretone thresholds of 55 decibels or more in the 
frequencies of 3000 and 4000 hertz, but not in the 
frequencies of 1000 and 2000 hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86(a) are not applicable.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as the puretone threshold in the left ear is not 
70 decibels or more at 2000 hertz.  Accordingly, a 
compensable rating is not warranted under the criteria 
allowing special consideration to cases of exceptional 
patterns of hearing impairment.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for left ear 
hearing loss under either the old or new regulatory criteria.  
In so holding the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  While the 
evidence shows that the veteran requires the use of a left 
ear hearing aid, the Board notes that the schedular rating 
makes proper allowance for his improvement in hearing.  See 
38 C.F.R. § 4.86 (1997); 38 C.F.R. § 4.85(a) (2000).  There 
is no doubt to be resolved in his favor.

B.  Left ear otitis media

The veteran contends that he is entitled to a compensable 
rating for his left ear otitis media.  He has testified to 
history of left ear infections treated with peroxide solution 
once every two weeks and occasional use of Cortisporin.  He 
has given conflicting statements as to the frequency of his 
suppurative process.  He primarily complains of ear pain, 
throbbing, numbness and difficulty with pronunciation.  
Briefly summarized, the veteran had a history of chronic 
otitis media of the left ear in service.  In April 1962, he 
underwent an exploratory mastoidectomy by removal of mastoid 
cortex.  Thereafter, he had recurrent symptoms of purulent 
discharge and earache treated with hydrogen peroxide, 
Cresatin and Otosmasan.  His initial VA examination in March 
1983 reflected a diagnosis of history of chronic otitis 
media, status post endaural mastoidectomy, with residual 
otorrhea.  In a rating decision later that month, the RO 
granted service connection for otitis media of the left ear 
and assigned an initial 10 percent evaluation.  A February 
1984 VA examination revealed that his otitis media was 
inactive.  In March 1984, the RO reduced the initial 10 
percent evaluation to a noncompensable rating.  This rating 
has remained continuously in effect to the current appeal.

The veteran filed his claim for an increased rating in 
January 1997.  His VA clinical records last reflect his 
treatment for otitis media with Cortisporin on April 11, 1996 
with occasional treatments for otitis media prior thereto.  
During the appeal period, his various head, eyes, ears, nose 
and throat (HEENT) examinations failed to demonstrate 
findings of suppuration, mastoiditis, cholesteatoma and/or 
aural polyps.  A May 1997 annual ear examination revealed his 
denial of otorrhea.  At that time, his findings were 
significant only for cerumen impaction.

On VA audio-ear disease examination, dated in July 1997, the 
veteran reported a history of occasional left ear drainage.  
His physical examination revealed a well-healed post-
auricular scar on the left.  His tympanic membrane was 
distorted with a retracted and atrophic area postero-inferior 
area into the hypotympanum which, in the examiner's opinion, 
did not reveal a true perforation.  He had an intact and not 
unusual external ear and auricle.  The external canal was 
open and dry though slightly enlarged from surgery.  The 
mastoid area was non-tender.  There was no evidence of active 
ear disease, infectious middle ear disease or function 
involvement such as balance.

Thereafter, a May 1998 VA clinical records noted removal of 
mild cerumen but otherwise revealed a dry left ear without 
evidence for otorrhea.  At that time, the veteran denied 
complaint of otorrhea.

In July 1998, the veteran appeared before the RO and 
testified concerning his left ear symptoms.  He primarily 
complained of ear pain, throbbing, numbness and difficulty 
with pronunciation.  He cleaned his left ear with a peroxide 
solution approximately once every two weeks.  He was able to 
keep his ear "good and clean" as long as he continued his 
peroxide treatment.  He denied any infections or itch "in a 
long time."  In fact, he last recalled an instance of 
drainage on his pillow a "few years ago."  

On VA ear disease examination, dated in September 1998, the 
veteran complained of a long-standing history of clear but 
putrid smelling drainage from the left ear treated with 
antibiotics.  He complained of drainage to the current time.  
On examination, his left auricle and external canal were 
normal in appearance.  His tympanic membrane was distorted, 
thick, swollen and bulging.  The ear ossicles could not be 
seen.  The mastoid was not tender.  He has no disturbances of 
balance or upper respiratory disease.  There was no active 
ear disease, drainage or obvious infection of the middle or 
inner ear.  He was given a diagnosis of chronic serous otitis 
media with distortion and deformity of the left tympanic 
membrane.

The severity of a disease of the ear is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.87.  
Under the regulations in effect prior to June 10, 1999, a 10 
percent rating was warranted for chronic otitis media under 
Diagnostic Code 6200 while the disease was in the suppurative 
process.  The condition of chronic mastoiditis under 
Diagnostic Code 6206 was to be rated for impairment of 
hearing and suppuration.  Essentially, the new regulations 
combined the previous criteria for evaluating mastoiditis 
(Diagnostic Code 6206) with the criteria for suppurative 
otitis media (Diagnostic Code 6200) for clarification 
purposes.  The new criteria for Diagnostic Code 6200 also 
include consideration of cholesteatoma and aural polyps in 
the maximum 10 percent rating.  Under 38 C.F.R. § 4.31, if 
the rating schedule does not provide for a non-compensable 
rating for a diagnostic code, a non-compensable rating will 
be assigned when the requirements for a compensable rating 
are not satisfied.  

Based upon the above, the Board finds that the evidence of 
record preponderates against a compensable rating for otitis 
media of the left ear.  His VA clinical records and 
examination reports during the appeal period reveal that his 
left ear otitis media has been asymptomatic without evidence 
of suppuration, mastoiditis, cholesteatoma and/or aural 
polyps.  The Board has considered the veteran as competent to 
describe his observable symptoms of suppuration.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Falzone v. 
Brown, 8 Vet. App. 398 (1995).  However, his statements of 
occasional suppuration are inconsistent with his 1998 
testimony of last having an infection a few years ago.  His 
hearing testimony, in which he describes a good clean left 
ear as long he continues with peroxide solution, is more 
consistent with his VA clinical record and examination report 
findings which fail to reflect any instances of suppuration 
during the appeal period.  The Board has considered the 
benefit of the doubt rule, but does not find that the 
evidence is in relative equipoise to allow its application.

ORDER

An increased (compensable) rating for left ear hearing loss 
is denied.

An increased (compensable) rating for left ear otitis media 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

